
	

116 HR 113 : All-American Flag Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 113
		IN THE SENATE OF THE UNITED STATES
		January 16, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the purchase of domestically made flags of the United States of America for use by the
			 Federal Government.
	
	
 1.Short titleThis Act may be cited as the All-American Flag Act. 2.Requirement for agencies to buy domestically made United States flags (a)Requirement for agencies To buy domestically made United States flags (1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following new section:
					
						6310.Requirement for agencies to buy domestically made United States flags
 (a)RequirementExcept as provided in subsections (b) through (d), funds appropriated or otherwise available to an agency may not be used for the procurement of any flag of the United States, unless such flag has been 100 percent manufactured in the United States from articles, materials, or supplies that have been grown or 100 percent produced or manufactured in the United States.
 (b)Availability exceptionSubsection (a) does not apply to the extent that the head of the agency concerned determines that satisfactory quality and sufficient quantity of a flag described in such subsection cannot be procured as and when needed at United States market prices.
 (c)Exception for certain procurementsSubsection (a) does not apply to the following: (1)Procurements by vessels in foreign waters.
 (2)Procurements for resale purposes in any military commissary, military exchange, or nonappropriated fund instrumentality operated by an agency.
 (3)Procurements for amounts less than the simplified acquisition threshold. (d)Presidential waiver (1)In generalThe President may waive the requirement in subsection (a) if the President determines a waiver is necessary to comply with any trade agreement to which the United States is a party.
 (2)Notice of waiverNot later than 30 days after granting a waiver under paragraph (1), the President shall publish a notice of the waiver in the Federal Register.
 (e)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given the term executive agency in section 102 of title 40.
 (2)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given that term in section 134.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							6310. Requirement for agencies to buy domestically made United States flags..
 (b)ApplicabilitySection 6310 of title 41, United States Code, as added by subsection (a)(1), shall apply with respect to any contract entered into on or after the date that is 180 days after the date of the enactment of this Act.
			Passed the House of Representatives January 15, 2019.Karen L. Haas,Clerk
